***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            STATE OF CONNECTICUT v. MARK
                 STEVEN CAPASSO, JR.
                      (AC 43051)
                 Bright, C. J., and Moll and DiPentima, Js.

                                  Syllabus

Convicted, after a jury trial, of the crimes of reckless burning and false
    reporting of an incident in the second degree, the defendant appealed
    to this court. The defendant, who previously had been living in China
    for more than a decade, and his wife and two children were temporarily
    living with his parents. The defendant and his family intended to return
    to China but were having difficulty obtaining certain travel documenta-
    tion. As a result, the defendant devised a plan that he hoped would
    expedite that documentation, whereby he sought to leverage one Chi-
    nese agency against another by making it appear that the Chinese govern-
    ment had attempted to intimidate him and his family by entering his
    parents’ house and starting a fire. To effectuate this plan, the defendant
    spread an accelerant, Sterno, a flammable, fire starting gel, throughout
    the house while his parents, wife, and children were sleeping. The
    defendant then lit a candle and used it to burn a sheet for thirty to
    sixty seconds. After extinguishing the fire, the defendant awakened his
    parents and told them that he had heard someone in the house and that
    the person had spread accelerant and started a fire. His father then
    called 911. On appeal, the defendant claimed that the evidence was
    insufficient to support his conviction of reckless burning and that the
    trial court erred in denying his motion to set aside the verdict because
    his conviction of reckless burning was against the manifest weight of
    the evidence. Specifically, the defendant claimed that the state failed
    to present sufficient evidence to prove beyond a reasonable doubt that
    he recklessly endangered the building ‘‘of another’’ as required by the
    reckless burning statute (§ 53a-114 (a)) and that his conviction was
    against the manifest weight of the evidence because his behavior was
    not reckless. Held:
1. The evidence was sufficient to support the defendant’s conviction of
    reckless burning: the jury reasonably could have concluded beyond a
    reasonable doubt that the endangered building where the fire was set
    was a building ‘‘of another’’ as required by § 53a-114; moreover, contrary
    to the defendant’s claim, the state did not have the burden to prove
    that the house was owned exclusively by someone other than the defen-
    dant, as the phrase ‘‘of another’’ plainly and unambiguously applies to
    any proprietary or possessory interest in the endangered building by
    someone other than the defendant, whether exclusive or nonexclusive;
    furthermore, the jury was presented with evidence from which it reason-
    ably could have concluded that the defendant’s parents owned the house,
    including evidence that the defendant stated to the police that the house
    belonged to his parents and that he felt like he was imposing on his
    parents by staying there with his family, the fact that he had lived
    in China for nearly twelve years, and the defendant’s failure to state
    affirmatively that he owned the house when questioned by the state at
    trial about who owned the house.
2. The trial court did not abuse its discretion in denying the defendant’s
    motion to set aside the verdict on the ground that the verdict was
    contrary to the manifest weight of the evidence: there was a reasonable
    basis for the jury to find that the defendant’s intentional starting of the
    fire recklessly placed the house in danger of destruction or damage;
    there was evidence that the defendant spread an accelerant around the
    house at 2 a.m. while his parents, wife, and children were sleeping, he
    set a sheet on fire within five feet of the accelerant, he did not fully
    read the warning labels for the accelerant, he had no experience using
    the particular accelerant, and he did not have a fire extinguisher or a
    contingency plan in place should his plan go awry; moreover, contrary
    to the defendant’s claim, the court did not rely exclusively on the jury’s
    verdict in ruling on the motion but independently weighed the evidence
    in accordance with the standard governing a trial court’s consideration of
   a manifest weight of the evidence claim, the court’s statements indicating
   that it conducted its own assessment of the evidence.
         Argued January 4—officially released March 16, 2021

                           Procedural History

  Substitute information charging the defendant with
the crimes of reckless burning and false reporting of an
incident in the second degree, brought to the Superior
Court in the judicial district of New London and tried
to the jury before Jongbloed, J.; verdict and judgment
of guilty, from which the defendant appealed to this
court. Affirmed.
  W. Theodore Koch III, assigned counsel, for the appel-
lant (defendant).


  Beth M. Kailey and Geoffrey B. Young, certified legal
interns, with whom were Jennifer F. Miller and Mat-
thew A. Weiner, assistant state’s attorneys, and, on the
brief, Michael L. Regan, state’s attorney, for the appel-
lee (state).
                         Opinion

   MOLL, J. The defendant, Mark Steven Capasso, Jr.,
appeals from the judgment of conviction, rendered fol-
lowing a jury trial, of reckless burning in violation of
General Statutes § 53a-114.1 On appeal, the defendant
claims that (1) the evidence was insufficient to support
his conviction of reckless burning, and (2) his convic-
tion of reckless burning was against the manifest weight
of the evidence. We disagree and, accordingly, affirm
the judgment of conviction.
   The following facts, which the jury reasonably could
have found, and procedural history are relevant to our
disposition of the defendant’s claims. In December,
2004, the defendant moved to China to perform mission-
ary work, and he lived there for nearly twelve years
prior to returning to Connecticut. In September, 2017,
the defendant, his wife, and their two children were
living temporarily with his parents at 145 Bloomingdale
Road in Quaker Hill. The defendant and his family
intended to return to China but were having difficulty
obtaining travel documentation for their children. As a
result of these difficulties, the defendant devised a plan
that he hoped would expedite the travel documentation
process. Specifically, the defendant sought to leverage
one Chinese agency against another by making it appear
as though the Chinese government had attempted to
intimidate him and his family by entering his parents’
house and starting a fire.
   To accomplish this goal, the defendant purchased
Sterno, a flammable, fire starting gel, from a Walmart
store. Three days later, on September 4, 2017, at approx-
imately 2 a.m., the defendant spread Sterno throughout
the house while his parents, his wife, and their children
were sleeping. The defendant then lit a candle and used
it to burn a sheet for thirty to sixty seconds. After
extinguishing the fire, the defendant awakened his par-
ents and told them that he had heard someone in the
house and that the person had spread accelerant and
started a fire. The defendant’s father then called 911.
  When the police arrived, the defendant informed
them that he was in the basement on the phone with the
Chinese consulate when he heard footsteps upstairs.
He then went upstairs and found a burning candle and
sheet, along with a bottle of Sterno that he had never
seen before. The defendant also told the police that he
believed the Chinese consulate was responsible for the
incident.
  While at the scene, the police searched the premises
for signs of forced entry but found none. An officer
wrote down the stock keeping unit (SKU) number that
was on the Sterno bottle to help determine where the
bottle had been purchased and began investigating
whether any local stores carried Sterno products with
the same SKU number. The officer determined that the
SKU number on the Sterno bottle matched that of a
Sterno product sold at a Walmart store in Waterford.
He viewed the store’s security footage and observed the
defendant purchasing the Sterno. The officer contacted
the defendant and asked him to come to the police
department to discuss the case further. During the inter-
view, the defendant admitted that he had purchased
the Sterno and had spread it around his parents’ house.
  Thereafter, the defendant was arrested and charged
by way of a substitute information with one count of
reckless burning in violation of § 53a-114 and one count
of false reporting of an incident in the second degree
in violation of General Statutes (Rev. to 2016) § 53a-
180c (a) (1). The jury found the defendant guilty of both
counts, and the court sentenced the defendant to four
years of incarceration, execution suspended after one
year, followed by three years of probation. This appeal
followed. Additional facts and procedural history will
be set forth as necessary.
                             I
   The defendant first claims that his conviction of reck-
less burning must be reversed because the state failed
to present sufficient evidence to prove beyond a reason-
able doubt that he recklessly endangered a building
‘‘of another.’’ See General Statutes § 53a-114 (a). The
defendant’s claim distills into two closely related parts,
namely, that the state failed to prove that (1) the defen-
dant did not have an ownership interest in the house,
and (2) the house at 145 Bloomingdale Road was owned
by someone other than the defendant. In response, the
state argues that (1) proof of exclusivity of ownership
by someone other than the defendant is not required
under § 53a-114, and (2) it produced ample evidence
from which the jury reasonably could have found that
someone other than the defendant (i.e., the defendant’s
parents) owned the house. We agree with the state.
   Before we reach the merits of the defendant’s conten-
tions, we set forth the following relevant legal principles
and standard of review. ‘‘In reviewing a sufficiency of
the evidence claim, we apply a two part test. First, we
construe the evidence in the light most favorable to
sustaining the verdict. Second, we determine whether
upon the facts so construed and the inferences reason-
ably drawn therefrom the [jury] reasonably could have
concluded that the cumulative force of the evidence
established guilt beyond a reasonable doubt . . . .
This court cannot substitute its own judgment for that
of the jury if there is sufficient evidence to support the
jury’s verdict. . . .
  ‘‘While the jury must find every element proven
beyond a reasonable doubt in order to find the defen-
dant guilty of the charged offense, each of the basic
and inferred facts underlying those conclusions need
not be proved beyond a reasonable doubt. . . . If it is
reasonable and logical for the jury to conclude that a
basic fact or an inferred fact is true, the jury is permitted
to consider the fact proven and may consider it in com-
bination with other proven facts in determining whether
the cumulative effect of all the evidence proves the
defendant guilty of all the elements of the crime charged
beyond a reasonable doubt. . . .
  ‘‘On appeal, we do not ask whether there is a reason-
able view of the evidence that would support a reason-
able hypothesis of innocence. We ask, instead, whether
there is a reasonable view of the evidence that supports
the jury’s verdict of guilty.’’ (Internal quotation marks
omitted.) State v. Crafter, 198 Conn. App. 732, 737–38,
233 A.3d 1227, cert. denied, 335 Conn. 957, 239 A.3d
318 (2020).
   To the extent our analysis of the defendant’s claim
requires us to interpret the reckless burning statute,
‘‘our review is de novo. . . . When construing a statute,
[o]ur fundamental objective is to ascertain and give
effect to the apparent intent of the legislature. . . . In
other words, we seek to determine, in a reasoned man-
ner, the meaning of the statutory language. . . . In
seeking to determine that meaning, General Statutes
§ 1-2z directs us first to consider the text of the statute
itself and its relationship to [the broader statutory
scheme]. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered. . . . The test to deter-
mine ambiguity is whether the statute, when read in
context, is susceptible to more than one reasonable
interpretation. . . . When a statute is not plain and
unambiguous, we also look for interpretive guidance
to the legislative history and circumstances surrounding
its enactment, to the legislative policy it was designed to
implement, and to its relationship to existing legislation
and [common-law] principles governing the same gen-
eral subject matter.’’ (Internal quotation marks omit-
ted.) State v. Pond, 315 Conn. 451, 466–67, 108 A.3d
1083 (2015).
                             A
  We begin by addressing the defendant’s argument
that the state had the burden to prove that he did not
have an ownership interest in the house at 145 Bloomin-
gdale Road. Stated differently, the defendant contends
that the phrase ‘‘building . . . of another’’ in § 53a-114
(a) is satisfied only if the endangered building is owned
exclusively by someone else. We disagree.
   We turn to the text of § 53a-114 (a), which provides:
‘‘A person is guilty of reckless burning when he inten-
tionally starts a fire or causes an explosion, whether
on his own property or another’s, and thereby recklessly
places a building, as defined in section 53a-100, of
another in danger of destruction or damage.’’ (Empha-
sis added.) General Statutes § 53a-114 (a). We observe
that there is no statutory language to support the defen-
dant’s proposition that the state must prove that the
endangered building is owned (or possessed) exclu-
sively by someone else. Nor does such a proposition
make sense as a matter of public policy. ‘‘[T]he purpose
of § 53a-114 . . . [is] to penalize those who endanger
another’s property through recklessness.’’ (Footnote
omitted.) State v. Parmalee, 197 Conn. 158, 164, 496
A.2d 186 (1985). It would make little sense for the reck-
less burning statute to except from its purview an indi-
vidual—whose conduct otherwise would fall within its
reach—merely because that individual also has some
ownership or possessory interest in the endangered
building. Accordingly, we consider the language ‘‘of
another’’ to be unambiguous because it is not suscepti-
ble to more than one reasonable interpretation. In short,
we construe the phrase ‘‘of another’’ to apply plainly
and unambiguously to any proprietary or possessory
interest in the endangered building by someone other
than the defendant, whether exclusive or nonexclusive.
   Moreover, even if the phrase ‘‘of another’’ in § 53a-
114 (a) were deemed susceptible to more than one
reasonable interpretation, and therefore ambiguous,
extratextual evidence of the meaning of the statute
buttresses our conclusion. Section 53a-114 is contained
within our arson statutes, which ‘‘are based on parallel
provisions of the New York Revised Penal Law and
the Model Penal Code and similarly define the various
grades of arson in terms of the degree of risk to human
safety. Report of the Commission to Revise the Criminal
Statutes (1965), pp. 3, 13–14.’’ (Footnote omitted.) State
v. Parmalee, supra, 197 Conn. 163. Although the General
Statutes do not define ‘‘of another’’ for purposes of
the arson statutes, the Model Penal Code2 defines ‘‘of
another’’ for purposes of arson and related offenses as
‘‘anyone other than the actor [having] a possessory or
proprietary interest . . . .’’ 2 A.L.I., Model Penal Code
and Commentaries (1985) § 220.1 (4), p. 140.
  On the basis of the foregoing, we reject the defen-
dant’s argument that the state had the burden to prove
that the house at 145 Bloomingdale Road was owned
exclusively by someone other than the defendant.
                            B
  We next address the defendant’s argument that there
was insufficient evidence to prove beyond a reasonable
doubt that the house was owned by someone else. This
argument also fails.
   The following evidence, on which the jury reasonably
could have relied, and procedural history are relevant
to our analysis. During the course of their investigation,
the police interviewed the defendant twice. The first
interview occurred shortly after the police responded
to the scene. During this interview, an officer asked the
defendant whether his parents could have started the
fire. The defendant responded that his parents did not
set the fire because ‘‘it’s their house.’’ The defendant
also told the officer that he had lived in China for most
of the past twelve years and mentioned that he occa-
sionally brings groups back from China to Connecticut
for short-term trips. When asked by the officer if he
brings these groups to his parents’ house, the defendant
responded ‘‘no’’ and instead stated that they stay in
hotels or with host families. He also told the officer
that he and his brother would rent a house in New
London to accommodate these groups.
  The police interviewed the defendant for the second
time later that morning at the police station. During
this interview, the defendant told the police that he
and his family did not intend to stay in Connecticut
permanently and that they planned on returning to
China where he taught English. He also admitted that
he felt that his family was imposing on his parents while
staying at the house. Specifically, the defendant stated
that ‘‘he knew deep down’’ that ‘‘his parents, as welcom-
ing as they’ve been for the past couple of months . . .
have their lifestyle and . . . if we have to overstay
because of the situation . . . I feel like it’s more of a
burden on them.’’
   Finally, during trial, the prosecutor questioned the
defendant about who owned the house. The defendant
did not affirmatively state that he owned the house.
Instead, he simply responded that ‘‘[i]t’s my home when
I’m here . . . .’’
   After the state rested its case, the defendant moved
to dismiss the reckless burning count on the ground
that the state had failed to prove that the defendant
recklessly endangered a building ‘‘of another’’ because
it did not offer any evidence of who owned the house.
The trial court denied the motion, concluding that there
was sufficient evidence that a person other than the
defendant owned the house. After the jury returned its
verdict, the defendant filed a motion to set aside the
verdict with respect to the reckless burning count, in
which he, inter alia, repeated the same argument. In
that connection, the defendant argued that the state
should have been required to prove ownership of 145
Bloomingdale Road ‘‘with proof of the highest level of
certitude: a deed, a mortgage, land records from city
hall or some other such hard document.’’ The court
denied his motion, stating that, ‘‘[a]lthough the state
did not introduce land records or a deed or mortgage,
the evidence, in fact, was overwhelming that the defen-
dant and his family were living at his parents’ house.
In fact, the defendant’s own statements included his
feelings about imposing on his parents by living there
with his wife and children.’’
  In his principal appellate brief, the defendant claims,
without citation to any relevant legal authority, that the
state should have been required to produce documen-
tary evidence of the ownership of 145 Bloomingdale
Road (such as a deed or a mortgage) unless the state
could show that such direct evidence was unavailable.
At oral argument before this court, however, the defen-
dant abandoned his assertion that documentary evi-
dence of ownership is required in a reckless burning
case. Instead, the defendant argued, additional evidence
was required in the present case in the form of, for
example, testimony of someone who was present at the
closing, a representative of the bank, or a representative
from town hall. The defendant’s argument is unavailing.
  As an initial matter, the plain language of § 53a-114
(a) does not require that ‘‘of another’’ be proven by a
particular form of evidence, such as a deed, a mortgage,
or the testimony of a particular individual. The defen-
dant has not cited, and we are unaware of, any authority
that supports such a proposition, and we decline the
defendant’s invitation to exercise our inherent supervi-
sory authority to adopt such a requirement.
  In the present case, the state produced sufficient
evidence from which the jury reasonably could have
found that the defendant’s parents owned the house.
When interviewed at the scene, the defendant expressly
stated that it was ‘‘their house.’’ The state also produced
evidence indicating that the defendant had spent most
of the last twelve years in China, he and his family did
not intend to move back to Connecticut permanently,
they planned their return to Connecticut as a short-
term trip, and they already had plans to move back to
China. The defendant also told the police that he felt
as though he was burdening his parents by staying with
them. Moreover, when an officer asked the defendant
whether he brought groups to Connecticut for short-
term trips to his parents’ house, the defendant
responded that he did not, and stated that they stayed
in hotels, with host families, or at a house in New
London that he and his brother would rent to accommo-
date them. He also failed to state affirmatively that he
owned the house when questioned at trial about who
owned the house, allowing for a reasonable inference
that he did not own the house.
   In sum, viewing all of the evidence available in the
light most favorable to sustaining the verdict; see State
v. Crafter, supra, 198 Conn. App. 738; we conclude
that there was sufficient evidence from which the jury
reasonably could have found beyond a reasonable
doubt that the endangered building was that ‘‘of
another.’’ Accordingly, the defendant’s sufficiency of
the evidence claim fails.
                            II
  The defendant also claims that the court erred in
denying his motion to set aside the verdict as to the
reckless burning count because the verdict was against
the manifest weight of the evidence in that ‘‘his behav-
ior, though ill-advised, manifestly was not reckless.’’3
For the reasons that follow, we are unpersuaded.
   We begin by reviewing the legal principles that govern
a weight of the evidence claim. ‘‘At the outset, we note
that a challenge to the weight of the evidence is not the
same as a challenge to the sufficiency of the evidence.
A sufficiency claim dispute[s] that the state presented
sufficient evidence, if found credible by the jury, to
sustain [the defendant’s] conviction. . . . In contrast,
a weight claim does not contend that the state’s evi-
dence . . . was insufficient, as a matter of law, to
establish the defendant’s guilt beyond a reasonable
doubt. . . . Rather, [it] asserts that the state’s case
. . . was so flimsy as to raise a substantial question
regarding the reliability of the verdict [and that there
was a] serious danger that [the defendant] was wrongly
convicted. . . . .
   ‘‘Given that these two types of claims raise fundamen-
tally different issues, the inquiry appropriately under-
taken by a court ruling on a sufficiency of the evidence
claim differs substantially from that of a court ruling
on a weight of the evidence claim. In reviewing the
sufficiency of the evidence, a court considers whether
there is a reasonable view of the evidence that would
support a guilty verdict. . . . In doing so, the court
does not sit as a [seventh] juror who may cast a vote
against the verdict based upon our feeling that some
doubt of guilt is shown by the cold printed record. . . .
[It] cannot substitute its own judgment for that of the
jury if there is sufficient evidence to support the jury’s
verdict. . . . Thus, a court will not reweigh the evi-
dence or resolve questions of credibility in determining
whether the evidence was sufficient. . . .
   ‘‘In contrast, a court determining if the verdict is
against the weight of the evidence does precisely what
a court ruling on a sufficiency claim ought not to do.
That is, the court must do just what every juror ought
to do in arriving at a verdict. The juror must use all
his experience, his knowledge of human nature, his
knowledge of human events, past and present, his
knowledge of the motives which influence and control
human action, and test the evidence in the case
according to such knowledge and render his verdict
accordingly. . . . The trial judge in considering the ver-
dict must do the same . . . and if, in the exercise of
all his knowledge from this source, he finds the verdict
to be so clearly against the weight of the evidence in
the case as to indicate that the jury did not correctly
apply the law to the facts in evidence in the case, or
were governed by ignorance, prejudice, corruption or
partiality, then it is his duty to set aside that verdict
and to grant a new trial. . . . In other words, the court
specifically is required to act as a [seventh] juror
because it must independently assess [the] credibility
[of witnesses] and determine the weight that should be
given to . . . evidence. . . .
   ‘‘Thus, because a court is required to independently
assess credibility and assign weight to evidence, a
weight of the evidence claim necessarily raises the issue
of which courts are competent to perform those tasks.
It is well settled that only the judge who presided over
the trial where a challenged verdict was returned is
legally competent to decide if that verdict was against
the weight of the evidence . . . . Consequently, a
judge in a later proceeding, such as a direct appeal
or a habeas corpus proceeding, is not legally competent
to decide such a claim on the basis of the cold printed
record before it. . . . The rationale behind this rule is
sound: [T]he trial court is uniquely situated to entertain
a motion to set aside a verdict as against the weight of
the evidence because, unlike an appellate court, the
trial [court] has had the same opportunity as the jury
to view the witnesses, to assess their credibility and
to determine the weight that should be given to their
evidence. . . . [T]he trial judge can gauge the tenor of
the trial, as [an appellate court], on the written record,
cannot, and can detect those factors, if any, that could
improperly have influenced the jury.’’ (Citations omit-
ted; emphasis in original; internal quotation marks omit-
ted.) State v. Soto, 175 Conn. App. 739, 745–48, 168 A.3d
605, cert. denied, 327 Conn. 970, 173 A.3d 953 (2017).
   It necessarily follows that appellate review of a
weight of the evidence claim is greatly circumscribed.
Id., 750. ‘‘[T]he proper appellate standard of review
when considering the action of a trial court granting
or denying a motion to set aside a verdict and a motion
for a new trial is the abuse of discretion standard. . . .
In determining whether there has been an abuse of
discretion, every reasonable presumption should be
given in favor of the correctness of the court’s ruling.
. . . Reversal is required only where an abuse of discre-
tion is manifest or where injustice appears to have been
done. . . . We do not . . . determine whether a con-
clusion different from the one reached could have been
reached. . . . A verdict must stand if it is one that a
jury reasonably could have returned and the trial court
has accepted. . . .
   ‘‘Thus, if asked to review the trial court’s ruling on
a weight of the evidence claim presented to it, an appel-
late court is not to independently make credibility deter-
minations or assign weight to evidence. Furthermore,
our task is not to assess the jury’s credibility determina-
tions and assignment of weight to evidence. Rather, our
task is to review, for an abuse of discretion, the trial
court’s assessment of the jury’s credibility determina-
tions and assignment of weight to evidence.’’ (Citations
omitted; internal quotation marks omitted.) Id., 750–51.
  The following additional evidence, on which the jury
reasonably could have relied, and procedural history
are relevant to our review of the trial court’s assessment
of the jury’s verdict on the reckless burning count. To
facilitate his plan to leverage one Chinese agency
against another, the defendant traveled to a Walmart
store to purchase an accelerant. Although the defendant
had never used the Sterno flammable gel before, he
chose it because he believed that he would be able to
see it, thus making it easier to manage. He did not,
however, read the entire warning label on the bottle,
which stated that the product should be used only in
well ventilated areas and away from heat, sparks, and
open flames. While the defendant was carrying out his
plan, he also did not have a fire extinguisher nearby,
despite lighting the candle and sheet in close proximity
to the accelerant.4 Nor did he have any other contin-
gency plan in the event that the fire became unmanage-
able.
   In the defendant’s motion to set aside the verdict, he
argued that the jury’s verdict on the reckless burning
count was contrary to the weight of the evidence. Spe-
cifically, he claimed that his behavior was not reckless
because he consciously regarded the risks by carefully
planning the conditions under which he would start the
fire. On April 9, 2019, the court heard oral argument
on the motion. The court rejected the defendant’s argu-
ment, concluding that ‘‘an individual can think about
their conduct, but in deciding to pursue a course of
conduct, they can, in fact, act recklessly. And here the
jury found that that is what happened. The jury found,
in accordance with the evidence, that the defendant
consciously disregarded a substantial and unjustifiable
risk. The verdict was not against the manifest weight
of the evidence . . . .’’ Accordingly, the court denied
the motion.
   On appeal, the defendant largely seeks to reargue
certain evidence relating to the manner in which he
‘‘staged the scene’’—evidence that was assessed by the
jury. His argument ignores other evidence necessarily
assessed by the jury, including the following. The jury
heard evidence that the defendant spread Sterno, an
accelerant, around the house at around 2 a.m. while
his wife, their children, and his parents were asleep
upstairs. He then lit a candle and used it to set a sheet
on fire for approximately thirty to sixty seconds within
five feet of some of the Sterno. The defendant engaged
in such conduct without reading the product’s warning
labels fully, without having any experience using this
particular Sterno product, without having a fire extin-
guisher nearby, and without any other contingency plan
in case his plan went awry. Although the defendant
testified that he selected the Sterno gel because he
thought that he would be able to see and manage it, the
jury reasonably could have found that the defendant,
in failing to read and abide by the warning label and
in failing to have a contingency plan, consciously disre-
garded a substantial and unjustifiable risk. Because
there was a reasonable basis for the jury to find that
the defendant’s intentional starting of the fire recklessly
placed the house in danger of destruction or damage,
we conclude that the trial court did not abuse its discre-
tion in denying the defendant’s motion to set aside the
verdict on the ground that the verdict was against the
weight of the evidence.
   The defendant further argues that the court abused
its discretion in denying his motion because the court
appears to have relied exclusively on the jury’s verdict
and neglected to conduct its own assessment of the
evidence. We disagree with the defendant’s character-
ization of the court’s analysis. The court, in denying the
defendant’s motion, concluded that ‘‘an individual can
think about their conduct, but in deciding to pursue a
course of conduct, they can, in fact, act recklessly’’ and
that the ‘‘jury found, in accordance with the evidence,
that the defendant consciously disregarded a substan-
tial and unjustifiable risk.’’ The court then stated its
own conclusion that the ‘‘verdict was not against the
manifest weight of the evidence . . . .’’ These state-
ments indicate that the court independently weighed
the evidence and that it did not substitute the jury’s
analysis for its own in accordance with the standard
governing a trial court’s consideration of a weight of
the evidence claim.5 See State v. Soto, supra, 175 Conn.
App. 747–48.
   In sum, we conclude that the trial court did not abuse
its discretion in denying the defendant’s motion to set
aside the verdict as to the reckless burning count on
the ground that the verdict was contrary to the weight
of the evidence.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The jury also found the defendant guilty of false reporting of an incident
in the second degree in violation of General Statutes (Rev. to 2016) § 53a-
180c (a) (1). The defendant does not challenge that conviction in the pres-
ent appeal.
   2
     The Model Penal Code provides that a person commits reckless burning
or exploding ‘‘if he purposely starts a fire or causes an explosion, whether
on his own property or another’s, and thereby recklessly: (a) places another
person in danger of death or bodily injury; or (b) places a building or
occupied structure of another in danger of damage or destruction.’’ 2 A.L.I.,
Model Penal Code and Commentaries (1985) § 220.1 (2), p. 140.
   3
     General Statutes § 53a-3, which contains the definitions for our Penal
Code, unless different meanings are expressly specified, provides that ‘‘[a]
person acts ‘recklessly’ with respect to a result or to a circumstance
described by a statute defining an offense when he is aware of and con-
sciously disregards a substantial and unjustifiable risk that such result will
occur or that such circumstance exists. The risk must be of such nature and
degree that disregarding it constitutes a gross deviation from the standard
of conduct that a reasonable person would observe in the situation . . . .’’
General Statutes § 53a-3 (13).
   4
     At trial, the defendant estimated that the open flame was approximately
five feet away from the Sterno.
   5
     In addition, to the extent the defendant suggests that the court was
required to make detailed factual findings in connection with its denial of
the defendant’s motion to set aside the verdict, we note that he has not
cited any authority that stands for such a proposition, and we are not aware
of any.